DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2020 has been entered.

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 09/08/2020 and 11/12/2020. In the paper of 09/08/2020, Applicant amended claim 81 and also amended claims 103-104 in order to correct minor informalities.

Status of the Claims
Claims 81-104 are still under review. 

Response to Arguments
Withdrawn Objection(s) 
The prior objection(s) to claims 103-104 as stated in the Final Office action that was mailed on 05/15/2020 is withdrawn in view of the amendment made to the claims.

Maintained Rejection(s) 
The rejection of claim 81-102 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nijman et al. (Epub 2010 Oct 17 Nat. Methods. 2010 Nov; 7(11):913-15) ("Nijman"), as evidenced by Hodges and Nijman (Supporting Information pp 1-6) in view of Watanabe, Watkins et al. (2005 NAR 33((19) 6258-67; 

Argument(s)
Applicant's arguments filed 09/08/2020 and 11/12/2020 have been fully considered but they are not persuasive for the following reason(s).
In the Remarks of 09/08/2020 (see pg 6, 2nd para) and the Remarks of 11/15/2020 (also pg 6, 2nd para), Applicant argues that Watkins teachings on page 6265, Table 3 teaches away from the instant limitation of a universal domain comprising a plurality of universal bases, said plurality comprising at least two tandem inosines since Watkins discloses that tandem inosines do not show the same stability as single inosines or inosines placed apart.


    PNG
    media_image1.png
    692
    632
    media_image1.png
    Greyscale

This argument is not persuasive to the Examiner since the argument relies on features not claimed, specifically there are no limitations in the instant claims that are directed to any stability metric for the universal domain comprising at least two tandem inosines. 
Furthermore, as shown by Watkins et al., the instant universal domain of the claimed hybrid capture oligonucleotide comprising at least two tandem inosines of claim 81, will necessarily show the same properties as the oligonucleotides of Table 3 of Watkins discloses. Finally, the Examiner did not find statements in Watkins et al. that either criticize or discredit the use of two or more tandem inosines. Instead, Watkins et al. comprehensively reports the most favorable and non-favorable hybridization energetics, allowing the design of inosine containing oligonucleotides intended for hybridization to be more predictable. 
	The prior rejection under pre-AIA  103(a) is maintained.

Claim Rejections - 35 USC § 103 (maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 81-102 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nijman et al. (Epub 2010 Oct 17, Nat Methods. 2010 Nov; 7(11):913-5) as evidenced by Hodges et al. (2009, Nat Protoc. 4(6):960-74) and evidenced by Nijman et al. (2010, Supporting information, pp 1-6) in view of Watanabe et al. (2001, J. Microbiol Methods. 44(3):253-62), Watkins et al. (2005, Nucleic Acid Res 33(19):6258-67), Dominguez et al. (2005, Oncogene, 24(45):6830-4), McTigue et al. (2004, Biochemistry 43(18): 5388-5405: previously cited), Behlke et al (US 2011/0117559: previously cited) and Polansky et al. (US2004/0023207: previously cited). 

Claims 81, 87, 102
Nijman et al.
Nijman et al. discloses the terminal adaptor sequence(s) compatible with SOLiD sequencing which are ligated to a desired template nucleic acid (Nijman et al., pg 916, left col, Online Methods and pg 914, Fig. 1b).
Nijman et al. also teach the conventional use of blocking oligonucleotides “blocker probe” for performing a hybrid capture method of the template nucleic acid comprising the terminal adaptor sequences (see e.g. the blocker probe featured in Fig. 1b of pg 914, which is also shown below as Fig A1).  


Fig. A1

    PNG
    media_image2.png
    69
    467
    media_image2.png
    Greyscale


Nijman et al. cites Hodges et al. (Nijman et al., pg 913, right col, last para) as teaching that the short blocking oligonucleotides are used for hybridization based enrichment of the adapter-ligated target nucleic acid and reduces the carryover of non-targeted DNA molecules.
More particularly, Hodges explains why blocking oligonucleotides are useful stating, “when the DNA becomes denatured before hybridization, the complementary adaptor sequences can bind indiscriminately to each other, regardless of the insert sequence. The Illumina adaptors are also easily long enough to remain annealed under the conditions used for hybridization. Therefore, to compete for adaptor binding, we supplement the hybridization mixture with a molar excess of four distinct ‘blocking oligos’ that complement each strand of the adaptor sequence” (Hodges et al., pg. 963, section entitled “Blocking repeats”).

Regarding claims 81, 87 and 102, Nijman et al. teach a 49 bp blocker probe oligonucleotide nucleotide sequence having a terminal 3’ ddC blocking group (see blocking probe block1 or blocking probe block 2 listed in Table 3 on pg 4, of the Supporting Information, also illustrated below in Fig. A2; The blocking probes block1 andblcok2 are reverse complements as shown by Fig. A3 below). 
As illustrated by Fig. A1 above, the blocker probe of Nijman et al. has substantial complementarity to a 3’- terminal sequence of the nucleic acid template, said terminal sequence comprising an [[adaptor sequence- poly(N) barcode domain-primer binding site sequence]]. 

Fig. A2
block1:  5’-CCCCGGGTTCCTCATTCTCT-RNGNKRNRNN-CTGCTGTACGGCCAAGGCG/3ddC/
block 2: 5’-CGCCTTGGCCGTACAGCAG-NNYNYMNCNY-AGAGAATGAGGAACCCGGGG/3ddC/


Fig. A3

>>block2 49 bp                                            (49 nt)
 Waterman-Eggert score: 203;  68.8 bits; E(1) <  4.7e-18
100.0% identity (89.8% similar) in 49 nt overlap (49-1:1-49)

     50        40        30        20        10         
block1 CGCCTTGGCCGTACAGCAGNNYNYMNCNYAGAGAATGAGGAACCCGGGG
       :::::::::::::::::::::::::::::::::::::::::::::::::
block2 CGCCTTGGCCGTACAGCAGNNYNYMNCNYAGAGAATGAGGAACCCGGGG
               10        20        30        40         


Nijman et al. particularly teach their blocker probe oligonucleotide as comprising the adapter hybridizing sequence (see the nucleotides 1-17 of blocking probe block2 which bind the 17 bp adapter2_B sequence of 5’- GCTGTACGGCCAAGGCG-3’ as shown by Fig. A4 below). 

Fig. A4

>>block2 49 bp                                            (49 aa)
 Waterman-Eggert score: 156;  27.0 bits; E(1) <  6.4e-06
100.0% identity (100.0% similar) in 17 aa overlap (1-17:1-17)

               10       
A2B    CGCCTTGGCCGTACAGC
       :::::::::::::::::
block2 CGCCTTGGCCGTACAGC
               10       


Nijman et al. teach their blocker probe oligonucleotide as comprising a barcode sequence hybridizing domain (see e.g. the barcode hybridizing sequence of block2 5’- NNYNYMNCNY -3’ which bind a 10 bp barcode sequence of the template nucleic acid). 
The blocker probe block 1/block2 oligonucleotide of Nijman et al. provide degenerate nucleotides in their barcode binding domain thereby reducing the library size of different blocking oligonucleotides needed to recover different barcodes (see pg 914, left col, para below Fig. 1 and see also the block1/block2 sequence provided in Table 3 on pg 4, of the Supporting Information).

Regarding claims 81-83, 89-90 and 94-96, Nijman et al. do not teach their blocker probe oligonucleotide as comprising a plurality of Tm groups, wherein at least one member of the plurality of Tm groups comprises a bicyclic nucleic acid group. 
Regarding claim 82, Nijman et al. do not teach 5-20 bicyclic nucleic acid groups.
Regarding claim 83, Nijman et al. do not teach bicyclic nucleic acid groups are selected from cytosine or adenine.
Regarding claims 81, 84-86 and 91-93, 97-99, Nijman et al. also do not teach blocker probe oligonucleotide as comprising a domain consisting a plurality of universal bases, said universal domain  comprising at least two tandem inosines.
Regarding claims 84 and 91, Nijman et al. do not teach plurality of universal bases consisting 4 to 10 universal bases.
Regarding claims 85 and 92, Nijman et al. do not teach plurality of universal bases consisting 6 to 8 universal bases.
Regarding claims 86 and 93, Nijman et al. do not teach the plurality of universal bases is selected from inosine or 5-nitroindole.
Regarding claim 94, Nijman et al. do not teach each of the Tm groups of the oligonucleotide comprises a bicyclic nucleic acid group.
Regarding claim 95, Nijman et al. do not teach the oligonucleotide consisting 5-20 bicyclic nucleic acid groups.
Regarding claim 96, Nijman et al. do not teach each of the Tm groups of the oligonucleotide comprises a bicyclic nucleic acid group and a nucleobase that is selected from the group consisting cytosine, adenine or thymine.
Regarding claim 96, Nijman et al. do not teach each of the Tm groups of the oligonucleotide comprises a bicyclic nucleic acid group and from four to ten universal bases.
Regarding claim 97, Nijman et al. do not teach each of the Tm groups of the oligonucleotide comprises a bicyclic nucleic acid group and from six to eight universal bases.
Regarding claim 98, Nijman et al. do not teach each of the Tm groups of the oligonucleotide comprises a bicyclic nucleic acid group and a plurality of universal bases selected from inosine and 5-nitroindole.
Regarding claims 88 and 101, Nijman et al. do not teach a blocker probe comprising a 3’ terminus blocked by a C3 spacer.
Regarding claim 102, Nijman et al. do not teach a kit.

Claims 81, 84-86, 91-93, 97-99, 102
While Nijman et al. teach a blocking oligonucleotide comprising a poly (N) barcode domain, and that their blocking oligonucleotide sequence including the barcode domain has substantial complementarity to a terminal adaptor sequence, Nijman et al. do not teach that their domain is a universal domain consisting a plurality of universal bases and/or a hybridization of the plurality of universal bases to bases of the terminal adaptor.

Watanabe et al.
	Watanabe et al. state that “the insertion of inosine residues at ambiguous positions has proven useful to neutralize substitutions in hybridization probes and PCR primers” (pg 258, left col, section 3.2 and pg 260, left col, Discussion). 
Watanabe et al. teach inosines as having broad specificity, or ability to bind all four natural bases without significantly impairing the duplex stability (pg 260, left col, Discussion and pg 260, right col, 1st para) and the substitution of inosines at degenerate nucleotide positions (pg 260, right col, 1st para).
Watanabe et al. further teach use of multiple consecutive inosines to improve complementarity in a universal primer (pg 254, see e.g. the primer I-533r of Table 1), thereby teaching a “universal” domain consisting of universal bases able to form a stable hybrid with a desired template. 

Watkins et al.
Watkins et al. teach because of the role of inosine as a universal pairing base, inosine can be used to increase the stability of a library of oligos without increasing the diversity of library (Watkins et al., pg 6259, left col, 2nd para below Fig. 1). Watkins et al. also teach that inosine can be used to increase length and the specificity of a probe without increasing the diversity of library (Watkins et al., pg 6259, left col, 2nd para below Fig. 1). Watkins teach that it was a routine matter to design of oligonucleotides having at least two tandem inosines (see the oligonucleotides of pg 6265, Table 3)

It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the blocker oligonucleotide comprising a barcode domain consisting degenerate nucleotides of Nijman et al., by substituting multiple inosine universal bases at the degenerate nucleotide positions of the barcode domain based on the teachings of Nijman et al., Watanabe et al. and Watkins et al. 
Nijman et al. particularly teach that different barcodes may be present in the terminal adaptor sequence and therefore, degenerate nucleotides that tolerate the diversity in barcode sequences were useful for reducing the library of blocking oligonucleotides synthesized for the hybridization based enrichment method. Watkins and Watanabe et al. both teach use of inosines in place of degenerate nucleotides as inosines does not impair duplex stability due to its universal pairing with all four natural bases and would reduce the diversity of a library of blocking oligonucleotide for hybrid capture to a terminal adaptor end of a desired template nucleic acid.
The ordinary skilled artisan would have been readily apprised to combine the blocking oligonucleotide of Nijman et al. whose barcode domain is modified to contain a plurality of universal bases in a manner according to Watanabe et al. and/or Watkins et al. so as to save cost of blocking oligonucleotide synthesis while still producing a blocking oligonucleotide capable of enrichment of a desired template nucleic acid having a terminal adaptor sequence.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 81, 84-86, 91-93, 97-99 and 102.

Claims 81-83 87, 89-90, 94-96, 102
Nijman et al. do not teach that their blocker probe oligonucleotide comprises a plurality of Tm groups, wherein at least one member of the plurality of Tm groups comprises a bicyclic nucleic acid group. Nijman et al. do not teach 5-20 bicyclic nucleic acid groups in their oligonucleotide. Nijman et al. do not teach that all of the plurality of Tm groups of the blocking oligonucleotide are bicyclic nucleic acid groups, or that the bicyclic nucleic acid groups are selected from cytosine or adenine or thymine.

Dominguez et al. 
Dominguez et al. teach the use of Tm enhancing group for selective enrichment of a desired nucleic acid template. For target capture, strong binding between the blocking oligonucleotide and the terminal adaptor sequence of the desired template nucleic acid to form a stable duplex is needed.
Dominguez et al. teach an octomer DNA blocking oligonucleotide that has a melting temperature of 35 °C and its LNA counterpart having melting temperature of 71 °C. 
The octomer LNA blocker oligonucleotide comprise nucleobases selected from cytosine, adenine and thymine as it consist the sequence TGCTGGTG (pg. 6831, left col, 1st para). Therefore, where there are no mismatches in the duplex/hybridized complex of a target template nucleic acid and a DNA/LNA blocking oligonucleotide, a significant increase in stability is observed for the duplex comprising the LNA blocking oligonucleotide. 
Dominguez et al. motivates the use of LNA oligonucleotides for forming a more stable duplex. The binding of a desired nucleic acid to a LNA blocking oligonucleotide makes the desired template nucleic acid unavailable for non-specific binding to undesired targets. Furthermore, when needed the desired nucleic acid may be dissociated from the LNA blocking oligonucleotide by providing a melting temperature that is above the melting temperature of the duplex of LNA and the sequence of the template nucleic acid. 
The ordinary skilled artisan would readily recognize that at the about optimal Tm value, the LNA blocking oligonucleotide remains bound to the desired nucleic acid template and unbound to undesired nucleic acid templates as Dominguez et al. teach that a single base mismatch in the duplex comprising the template nucleic acid and the LNA octomer blocker oligonucleotide decreases Tm by 26 °C (pg. 6831, left col, 1st para).

McTigue et al. 
McTigue et al. teach LNA is a particularly attractive backbone modification (pg. 5389, left col, last para) and that the LNA sugar is a bicyclic ribose derivative (pg. 5389, left col, last para) and that LNA modified oligonucleotides are soluble and stable and resistant to nuclease digestion (pg. 5389, right col, 1st para).
McTigue et al. also teach the conventional modifications to an oligonucleotide for the benefit of increase stability of duplex nucleic acids (abstract) (pg. 5388, left col, para below the abstract).
McTigue et al. teach LNA modification confers the largest increase in base pairing stability of any commercially available DNA or RNA analogue with as much of a [Symbol font/0x44]Tm of up to +10 °C obtained upon substitution of one LNA nucleotide in DNA (pg. 5389, right col, 1st para). McTigue et al. teach multiple incorporations give larger effects (pg. 5389, right col, 1st para).

It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the blocker oligonucleotide of Nijman et al. which comprises a nucleotide sequence that is complementary to a terminal adaptor sequence of a desired template nucleic acid, by providing to the blocking oligonucleotide, a plurality of Tm enhancing members because Dominguez et al. and McTigue et al. teach the benefits of incorporating at least one Tm enhancing LNA (comprising a bicyclic nucleic acid group), in order to effect tighter binding between the Tm-modified blocking oligonucleotide comprising at least one LNA as compared with unmodified DNA or RNA and to increase resistant to nuclease digestion provided by LNA substitution over DNA.
The ordinary skilled artisan would have readily recognized that the modification of the blocking oligonucleotide of Nijman et al. by providing a plurality of Tm enhancing LNA groups into the oligonucleotide in a manner as taught/suggested by McTigue et al. and Dominguez et al. would facilitate the use of the LNA blocking oligonucleotide for enrichment of a desired nucleic acid template based on stronger selective binding of the LNA blocking oligonucleotide to the desired nucleic acid in the presence of a population of undesired nucleic acid templates. 
The ordinary skilled artisan would also have readily recognized that the melting temperature of the duplex of LNA containing blocking oligonucleotide and the desired nucleic acid provides a useful tool to enrich the desired nucleic acid templates over undesired nucleic acid templates as the stable duplex of LNA hybridization to a desired nucleic acid template can be captured at a temperature that is between the range as follows: above the melting temperature of the duplex of undesired nucleic acid templates and the LNA oligonucleotides; and near the optimal melting temperature of the duplex of LNA hybridization and desired nucleic acid template. 
The ordinary skilled artisan would have had a reasonable expectation of success at modifying the blocking oligonucleotide of Nijman according to McTigue et al. as McTigue et al. teach LNA is readily incorporated into DNA as demonstrated in Table 1 (McTigue et al., pg. 5389, right col, 1st para and pg. 5392-93, Table 1) and providing forming the duplex of the LNA blocking oligonucleotide and desired template nucleic acid at a temperature that is about/near the optimal melting temperature value of the Tm enhanced oligonucleotide and further forms a hybrid complex between the desired nucleic acid and the bait oligonucleotide so as to capture the desired nucleic acid template or the duplex of the Tm enhanced oligonucleotide and the desired nucleic acid template formed in the mixture. 
The ordinary skilled artisan would have has a reasonable expectation of success of using the LNA blocking oligonucleotide as it would have been predictable to use the significant difference in melting temperature when LNA oligonucleotide is bound to desired templates and when the LNA oligonucleotide is bound to undesired templates to prevent the hybridization of the Tm enhanced oligonucleotide with undesired template nucleic acids, thereby allowing for enhanced selection of the desired template nucleic acid and a subsequent capture of the desired nucleic acid template.
The ordinary skilled artisan would have been readily apprised of providing the Tm-modified blocking oligonucleotide into a kit/package for ease and convenience of having the elements for practicing the target enrichment hybridization-based method taught by Nijman et al. together in one place.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 81-83, 87, 89-90, 94-96 and 102.

Claims 88 and 101
Nijman et al. do not teach a blocker probe comprising a 3’ terminus blocked by a C3 spacer.

Behlke et al. (US2011/0117559) 
Behlke teach paragraph [0092], "Alternatively abasic residues such as a C3 spacer may be incorporated in these locations to block primer extension".

It would have been prima facie obvious to one of ordinary skill in the art to substitute a C3 spacer noted by Behlke et al. for the ddC (dideoxy-terminated) blocking group that was taught as the blocking group of the oligonucleotide of Nijman et al., since C3 spacer was already a known and routinely used blocking group to preserve the integrity of the blocking hybrid capture oligonucleotide and was used to block degradation of nucleotide sequences by enzymes such as a polymerase having a 3’-5’ exonuclease activity. The ordinary skilled artisan would have recognized the substitution of ddC for C3 spacer as nothing more than selecting an art recognized material to use for the same intended purpose: see MPEP 2144.07.

Claim 102
Polansky et al. (US2004/0023207)
Polansky (US 2004/0023207) taught (paragraph [0919]): “Well known advantages of commercial kits include convenience and reproducibility due to manufacturing standardization, quality control and validation procedures”.
It would also have been prima facie obvious to the ordinary skill artisan to construct a kit that packages the modified oligonucleotide according to Nijman et al.,  into a container/kit in order to obtain the benefits for kits as discussed by Polansky.
Conclusion
Claim 103 recites the allowable sequences (i.e. SEQ ID NOS: 10-16: which each comprise one or more iBNA-meC nucleotides and at least two tandem inosines).
Claim 104 recites the allowable sequences (i.e. SEQ ID NOS: 2-8, 10-16, 18-19, 21-22, 24-25, 27-28, 30, 32, 34 and 36, which each comprise one or more iBNA-meC nucleotides and at least two tandem inosines). 
Accordingly, Claims 103-104 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        September 13, 2021